Exhibit 10.2

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of March 9, 2011, by and among Chemtura Corporation, a Delaware
corporation (the “Company”) and Alan M. Swiech (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Executive entered into an Employment Agreement
dated as of November 10, 2010 (the “Agreement”); and

 

WHEREAS, in consideration of the grant of equity awards pursuant to the terms of
the 2010 Long Term Incentive Plan with a value equal to $100,000, which shall be
made in sixty percent (60%) options and forty percent (40%) restricted stock
units and will vest ratably over the three (3) year period from the date of
grant, the Company and the Executive desire to amend certain terms and
conditions of the Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment, the Company and the Executive hereby agree as follows:

 

I.             Amendment.

 

1.1          Section 9(e) of the Agreement is hereby amended by deleting Section
9(e)(i)(C)(y)(III) which states “and (III) annual perquisite allowance.”

 

1.2          Section 9(f) of the Agreement is hereby amended by restating the
second sentence of Section 9(f) by deleting Section 9(f)(l )(y)(III) which
states “and (III) annual perquisite allowance.”

 

1.3          Section I 0 is hereby deleted in its entirety and replaced in full
with the following:

 

“10.        Code Section 280G.

 

(a)           If it shall be determined that any benefit provided to the
Executive or payment or distribution by or for the account of the Company to or
for the benefit of the Executive, whether provided, paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Pavment”) would be subject to the excise tax imposed by Internal
Revenue Code Section 4999, or any interest or penalties are incurred by the
Executive with respect to such excise tax resulting from any action or inaction
by the Company (such excise tax, together with any such interest and penalties,
collectively, the “Excise Tax”), then the Executive will be entitled to receive
either (A) the full amount of the Payments, or (B) a portion of the Payments
having a value equal to $1 less than three (3) times the Executive’s “base
amount” (as such term is defined in Internal Revenue Code Section
280G(b)(3)(A)), whichever of clauses (A) and (B), after taking into account
applicable federal, state, and local income taxes and the Excise Tax, results in
the receipt by the

 

--------------------------------------------------------------------------------


 

Executive on an after-tax basis, of the greatest portion of the Payments. Any
reduction of the Payments pursuant to the foregoing shall occur in the following
order: (A) any cash severance payable by reference to the Executive’s base
salary or annual bonus; (B) any other cash amount payable to the Executive; (C)
any benefit valued as a “parachute payment;” and (D) acceleration of vesting of
any equity award.

 

(b)           Any determination required under this Section 10 shall be made in
writing by the independent public accountants of the Company, whose
determination shall be conclusive and binding for all purposes upon the Company
and the Executive. For purposes of making any calculation required by this
Section 10, such accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good-faith
interpretations concerning the application of Internal Revenue Code Sections
280G and 4999.”

 

2.          Affirmation. This Amendment is to be read and construed with the
Agreement as constituting one and the same agreement. Except as specifically
modified by this Amendment, all remaining provisions, terms and conditions of
the Agreement shall remain in full force and effect.

 

3.          Defined Terms. All terms not herein defined shall have the meanings
ascribed to them in the Agreement.

 

4.          Countemarts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have signed this Amendment on the date first
above written.

 

 

 

CHEMTURA CORPORATION

 

 

 

 

 

By

/s/ Craig A. Rogerson

 

Name:

Craig A. Rogerson

 

Title:

Chairman, President and CEO

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Alan M. Swiech

 

Alan M. Swiech

 

Signature Page to Amendment No. 1 to Employment Agreement

 

--------------------------------------------------------------------------------